Upon consideration of the motion of appellants therefor, and after due notice and hearing of this application, it is ordered by the Court that the supersedeas order entered by the Circuit Judge in this case be and the same is hereby modified so as to read as follows:
"On motion of plaintiffs in said suit No. 9367 for an order fixing the terms and conditions of the supersedeas bond upon their appeal from the decree entered herein on October 31, 1935, and staying the execution of said decree, IT IS ORDERED, ADJUDGED AND DECREED that upon said plaintiffs' filing their bond, in favor of: L.S. GAULDEN, CHARLES D. ABBOTT AND JOSEPHINE ABBOTT, his wife, WEST PALM BEACH ATLANTIC NATIONAL BANK, a corporation, and C.D. ABBOTT, as Trustee, as their interests may appear, in the sum of Twenty-one Thousand Dollars ($21,000.00) with good and sufficient obligors to be approved by the Clerk of the said Court, conditioned to pay all the sums decreed in favor of L.S. GAULDEN with legal interest thereon from the date of said decree, together with all costs and damages which may accrue to said obligees, or either of them, should said decree be affirmed or the appeal dismissed, provided that the liability on this bond shall not be construed to indemnify the said L.S. GAULDEN against loss or losses occasioned by the action of the United States Government by reason of the sequestration or appropriation of any funds now in bank available to the satisfaction of said decree absent any claim of the United States against the *Page 584 
same, the said appeal taken by said appellants shall operate as a supersedeas and all proceedings in said cause shall be stayed during the pendency of said appeal."
It is further ordered that appellants do have ten days from this date to make and file such bond in the Court whose decree has been appealed from.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., concur.